Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into effective
as of June 1, 2004 (the “Effective Date”) at Houston, Texas between Sterling
Bancshares, Inc., a Texas corporation (“Bancshares”), and George Martinez, an
individual residing in Houston, Texas (“Consultant”).

 

WITNESSETH:

 

WHEREAS, Consultant is currently a director of Bancshares and its indirect
subsidiary, Sterling Bank, a Texas banking association (“Bank”), and has been a
senior executive officer of, and employed by, Bancshares and the Bank,
including, pursuant to that certain Employment Agreement effective as of January
1, 2002 (the “Employment Agreement”);

 

WHEREAS, Consultant has notified Bancshares and the Bank of his desire to retire
and resign from his current employment with Bancshares and the Bank pursuant to
the Employment Agreement, such retirement and resignation to be effective on the
date herein provided;

 

WHEREAS, Consultant is a director of Bancshares and the Bank and has been a
senior executive officer of Bancshares and the Bank for a number years and in
that capacity has gained unique and important knowledge about the operations,
strategies and business prospects of Bancshares and the Bank, which knowledge
Bancshares desires to continue to obtain the benefit of by engaging Consultant
as a consultant hereunder, an engagement that the Consultant desires to accept;
and

 

WHEREAS, the parties desire to set forth their agreements pertaining to
Bancshares’ engagement of the Consultant.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained in this Agreement, the parties agree as follows:

 

  1. Effective Date of Consulting Agreement; Resignation; Term.

 

(a) Consultant shall retire from and resign as an employee of, and from all
officer positions other than Chairman of the Board with, Bancshares and the Bank
effective as of May 31, 2004 (the “Employment Termination Date”). Effective as
of the Employment Termination Date, the Employment Agreement shall be terminated
except for the provisions thereof which, by their terms, are intended to survive
such termination. Effective as of the Effective Date, Bancshares does engage
Consultant as a consultant pursuant to the terms of this Agreement, and
Consultant agrees to accept such engagement as of the Effective Date.

 

(b) The term of this Agreement (the “Consulting Term”) shall be the period
beginning on the Effective Date and ending on December 31, 2006, unless sooner
terminated by Consultant in accordance with Section 6 hereof.



--------------------------------------------------------------------------------

  2. Performance of Consulting Services.

 

(a) The Consultant shall make himself available at reasonable times to consult
with Bancshares and the Bank solely through the Chief Executive Officer, or
those individuals designated by the Chief Executive Officer concerning matters
pertaining to the development and implementation of the Bank’s and Bancshares’
business strategies and leadership development as may be specifically requested
from time to time. To the greatest extent possible, Bancshares and Consultant
shall schedule the requested occasions for consultation at least thirty (30)
days in advance. Such consulting services shall include, without limitation, the
following:

 

(i) identification and evaluation of potential growth opportunities, markets and
acquisition candidates;

 

(ii) review of, and providing recommendations relating to, business development
opportunities;

 

(iii) providing leadership development training and services for the officers
and employees of Bancshares and the Bank which shall include, without
limitation, the design and delivery of training courses and seminars;

 

(iv) personalized consulting and mentoring to the executive officers of
Bancshares and the Bank;

 

(v) attendance at mutually agreed upon internal Bancshares and Bank meetings and
meetings with third parties; and

 

(vi) such other tasks relating to the foregoing as may be designated in writing
by Bancshares’ Chief Executive Officer.

 

(b) Bancshares understands that the Consultant shall, subject to the terms
stated herein, be engaged in other business activities during the Consulting
Term including, without limitation, his continued involvement with Chrysalis
Partners, L.L.P. (“Chrysalis”) which includes consulting, coaching, teaching
courses, publishing books and other activities related to Chrysalis.
Furthermore, Consultant shall have the right to participate in the following
activities so long as they do not conflict with the Consultant’s performance of
his duties hereunder (i) engaging in and managing personal investments and other
business activities, and (ii) serving on civic, religious, educational and/or
charitable boards or committees. Accordingly, Bancshares agrees that Consultant
shall not be required to devote all of his business efforts to the consulting
services described above. Notwithstanding the foregoing, it is expected that
Consultant shall provide, at Bancshares’ request, up to forty (40) hours of
consulting services per month during the Consulting Term.

 

(c) Consultant shall be required to provide, at his own cost and expense, office
space, office supplies, computer and related software and hardware, and such
other equipment as may be required by Consultant to provide services hereunder;
provided, however, Bancshares shall (i) reimburse Consultant for the actual cost
of office rental

 

2



--------------------------------------------------------------------------------

(inclusive of common area maintenance charges) in an amount not to exceed $3,300
per month during the Consulting Term, and (ii) shall sell and convey to
Consultant the personal computer currently utilized by Consultant in his
employment by Bancshares and the Bank at a mutually agreed upon price.

 

(d) During the Consulting Term and for so long as she continues to be employed
by the Bank, the Bank shall make available to Consultant the services of his
current Administrative Assistant, Diana Schmitt (“Schmitt”). For so long as she
remains employed by the Bank, Schmitt shall remain on payroll of the Bank and
shall continue to be eligible to receive benefits as may be available under the
terms of the Bank’s benefit programs. Consultant shall reimburse the Bank for an
amount equal to fifty percent (50%) of Schmitt’s salary and benefits, such
reimbursement to be deducted from the compensation otherwise payable to
Consultant pursuant to Section 3(a) below.

 

(e) It is possible that one or more employees of Bancshares or the Bank may
participate in the consulting services, programs or seminars provided by
Consultant. The parties agree that for the purposes of obtaining the best
results from all consulting work, all Bancshares and Bank employee participation
in programs or seminars provided or sponsored by Consultant shall be voluntary
and not mandatory. Therefore, Bancshares acknowledges that all employees of
Bancshares and the Bank that participate in the consulting sessions, if any,
shall do so voluntarily and not as a result of coercion, pressure, a condition
of employment or to satisfy anyone other than the individual employee.
Bancshares acknowledges that Bancshares has been informed by Consultant that in
order for individual employees to receive the intended results of the consulting
services, their individual participation must be voluntary, free of any type of
coercion, and the expression of their own individual free choice.

 

3. Compensation. Subject to the terms of this Agreement, during the Consulting
Term Bancshares shall compensate Consultant as follows:

 

(a) Consultant shall be entitled to receive, and Bancshares shall pay, the
following: (i) a base consulting fee of $250,000 per year, payable in equal
monthly installments on or before the 1st day of each month during the
Consulting Term, and (ii) at the discretion of the Chief Executive Officer and
subject to the approval of the appropriate committee of Bancshares’ board of
directors, an annual bonus in an amount not to exceed $75,000, such annual bonus
to be payable on or before February 28 of the year following the calendar year
to which such bonus is attributable. Bancshares shall have no obligation to
withhold any taxes that may be due from Consultant with respect to such
consulting fees, and Consultant agrees to comply with all reporting and payment
obligations imposed on him as an independent contractor pursuant to federal,
state or local laws. Bancshares shall have no liability for taxes of whatever
nature, including but not limited to, Federal income taxes, FICA taxes, Workers’
Compensation, or Social Security taxes. If Bancshares is required to pay or
withhold any taxes or make any other payment with respect to fees payable to
Consultant, Consultant will reimburse Bancshares in full for such taxes or
amounts paid on demand or Bancshares may offset such amounts necessary from
compensation due Consultant.

 

3



--------------------------------------------------------------------------------

(b) During the Consulting Term and for so long as such may be provided by
Bancshares or its subsidiaries pursuant to COBRA, Consultant shall be provided
medical insurance coverage by Bancshares or the Bank through the COBRA
provisions of the applicable medical insurance plan then in effect. Consultant
shall pay an amount equal to the premium that Consultant would pay if Consultant
were employed by Bancshares and Bancshares shall pay the remaining portion of
the premiums associated therewith. Upon termination of COBRA benefits and for
the remainder of the Consulting Term, Bancshares shall reimburse Consultant for
comparable medical insurance coverage. Subject to the foregoing, Bancshares
shall not be required to provide, and the Consultant shall not be entitled to
receive, any benefits otherwise provided by Bancshares or the Bank to their
employees.

 

(c) Subject to the provisions of Article 2 above, Bancshares shall reimburse
Consultant for any and all business expenses reasonably necessary and incurred
by Consultant in connection with providing the consulting services required
hereunder. Prior to payment, Consultant shall submit to the Chief Executive
Officer with each reimbursement claim adequate documentation satisfactory to the
Chief Executive Officer to support such claim, including but not limited to
actual bills, receipts or other evidence of expenditures. All such claims for
reimbursement shall be submitted within 90 days of being incurred or forever
waived.

 

4. Further Agreements of Consultant and Bancshares. The parties agree that
nothing herein shall be construed as a limitation on Consultant to provide
services to such other clients as Consultant may from time to time have the
opportunity to provide services to; provided, however, that (i) the Consultant
shall continue to be bound by the provisions of Article 5 of the Employment
Agreement in accordance with the terms and provisions thereof, and (ii)
Consultant further agrees, for and in consideration of amounts payable to
Consultant hereunder and continued disclosure of confidential information by
Bancshares and the Bank to Consultant, that during the Consulting Term and for a
period of two years after termination of this Agreement, Consultant shall not
provide consulting services of any nature to, or be employed by, any financial
institution that either accepts deposits or extends credit of any type to its
customers, operating in Texas. Consultant acknowledges that if he violates or
threatens to violate this Section 4, Bancshares is entitled, in addition to any
other rights available under Employment Agreement, to obtain a temporary
restraining order and/or a preliminary and permanent injunction in addition to
all other available remedies from a court, enjoining Consultant from violating
this Agreement, in order to prevent immediate and irreparable harm to Bancshares
and/or the Bank. Consultant further agrees that Bancshares shall be entitled to
recover all of its expenses in connection with the enforcement of the provisions
of this Section 4 including costs and attorneys’ fees.

 

Consultant further agrees that if any part of this Agreement is held to be
unenforceable for any reason, then the covenants contained in this Agreement
shall be interpreted in a manner that will render them enforceable. Consultant
agrees that the restrictions contained in this Section are reasonable and
acceptable to him.

 

4



--------------------------------------------------------------------------------

5. Confidentiality.

 

(a) In the Consultant’s positions with Bancshares and the Bank, Bancshares and
the Bank have previously (i) disclosed to Consultant, and placed Consultant in a
position to have access to or develop, trade secrets or confidential information
of Bancshares, the Bank and their affiliates, (ii) entrusted Consultant with
business opportunities of Bancshares, the Bank and their affiliates, and/or
(iii) placed Consultant in a position to develop goodwill on behalf of
Bancshares, the Bank and their affiliates. Consultant acknowledges that in his
director positions with Bancshares and the Bank and in the performance of his
duties under this Agreement, Bancshares and the Bank shall continue to (i)
disclose to Consultant, or place Consultant in a position to have access to or
develop, additional and subsequent trade secrets or confidential information of
Bancshares, the Bank and their affiliates, (ii) entrust Consultant with future
business opportunities of Bancshares, the Bank and their affiliates, and/or
(iii) place Consultant in a position to develop business goodwill on behalf of
Bancshares, the Bank and their affiliates. Consultant recognizes and
acknowledges that Consultant has had, and will continue to have, access to
certain information of Bancshares and the Bank and that such information is
confidential and constitutes valuable, special and unique property of Bancshares
and the Bank. Consultant shall not at any time, either during or subsequent to
the Consulting Term, disclose to others, use, copy or permit to be copied,
except in pursuance of Consultant’s duties for and on behalf of Bancshares, the
Bank, their affiliates and their respective successors, assigns or nominees, any
Bancshares Confidential Information of the Bank or Bancshares (regardless of
whether developed by Consultant) without the prior written consent of the Bank
and Bancshares. The term “Bancshares Confidential Information” means any secret
or confidential information or know-how and shall include, but shall not be
limited to, the plans, customers, costs, prices, uses, corporate opportunities,
proposed or contemplated acquisitions, research, financial data, evaluations,
prospects, and applications of products and services, results of investigations
or studies owned or used by Bancshares or the Bank, and all apparatus, products,
processes, compositions, samples, formulas, computer programs, computer hardware
designs, computer firmware designs, and servicing, marketing or manufacturing
methods and techniques at any time used, developed, investigated, made or sold
by Bancshares or the Bank, before or during the Consulting Term, that are not
readily available to the public or that are maintained as confidential by
Bancshares or the Bank. Consultant shall maintain in confidence any confidential
information of third parties received as a result of the performance of his
services hereunder in accordance with the obligations of Bancshares and/or Bank
to such third parties and the policies established by Bancshares and the Bank.
Consultant’s obligations under this Section 5(a) shall survive termination of
this Agreement.

 

(b) Bancshares recognizes and acknowledges that in the course and scope of any
requested consulting or training work by Consultant, Bancshares will have access
to and gain information and knowledge relating to Consultant’s processes,
products and business operations, including information relating to research,
development, production and marketing of such consulting services (collectively,
the “Consultant Confidential Information”). Bancshares further acknowledges that
the maintenance of the proprietary nature of such information is essential to
the business interests of the Consultant. Bancshares agrees that such Consultant
Confidential Information presented during the Consulting Term,

 

5



--------------------------------------------------------------------------------

either orally or in writing, is the sole property of the Consultant, and neither
Bancshares, the Bank nor their affiliates shall reproduce, copy, duplicate,
resell, or modify and resell such Consultant Confidential Information as a part
of any course, training program, workshop or consulting business or any similar
business activity for the purpose of receiving directly or indirectly any
financial gain. The obligations of Bancshares, the Bank and their respective
affiliates under this Section 5(b) shall survive the termination of this
Agreement.

 

(c) In the event either party hereto becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand, regulatory demand or other similar process) to
disclose any Confidential Information of the disclosing party, such party will
provide the disclosing party with prompt written notice so that the disclosing
party may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Section 5. In the event that a protective
order or other remedy is not obtained, or the disclosing party waives compliance
with the provisions of this Section 5(c), such party will furnish only that
portion of the Confidential Information which is legally required and exercise
reasonable best efforts to obtain assurances that confidential treatment will be
accorded the Confidential Information.

 

6. Termination.

 

(a) By Consultant. Consultant may terminate this Agreement for any reason
without cause at any time during the Consulting Term by giving Bancshares at
least ninety (90) days written notice. In the event Consultant terminates his
Agreement hereunder, Bancshares’ sole and exclusive liability shall be to pay
Consultant his pro rata portion of the compensation payable hereunder for
services provided through date of termination and to pay any unreimbursed
expenses to which Consultant is entitled hereunder. Bancshares shall have no
other obligations to Consultant.

 

(b) Death or Disability of Consultant. Upon the death or disability of
Consultant at any time during the Consulting Term, Bancshares shall continue to
make all payments of the consulting fees due hereunder to the Consultant or the
Consultant’s estate which shall include, without limitation, the Consultant’s
executor, administrator or similar personal representative.

 

(c) Expiration of Consulting Term. Unless sooner terminated in accordance with
the provisions of this Section 6, this Agreement shall be terminated upon the
expiration of the Consulting Term in which event Bancshares shall pay to the
Consultant amounts already due and owing for services rendered prior to the
termination of the Consulting Term and any amounts due and owing for
unreimbursed expenses for which Consultant is entitled hereunder.

 

(d) Continued Effectiveness. Notwithstanding the termination of this Agreement
pursuant to this Section 6, the terms and provisions of this Agreement which are
intended to survive the termination hereof shall continue to be enforceable
against the Consultant.

 

6



--------------------------------------------------------------------------------

7. Consultant an Independent Contractor. Consultant will furnish Consultant’s
services as an independent contractor and not as an employee or agent of
Bancshares, the Bank or of any company affiliated with either Bancshares or the
Bank. Consultant agrees to conduct services hereunder in accordance with all
applicable laws. Consultant has no power or authority to enter into any
agreement or create any obligation, express or implied, on behalf of either
Bancshares or the Bank, or to act for, represent, or bind either Bancshares or
the Bank or any company affiliated with Bancshares in any manner. Unless
otherwise provided herein, Consultant is not entitled to any medical coverage,
life insurance, participation in either Bancshares’ or the Bank’s retirement or
savings plan, vacation, incentive compensation or bonus plans, or other benefits
afforded to the regular employees of either Bancshares or the Bank.

 

8. Indemnification.

 

(a) Consultant shall defend, indemnify and hold Bancshares and the Bank harmless
from and against any loss, cost, damage, or liability for bodily injury to or
death of any person, including Consultant, or damage to or destruction of any
property, arising from or in connection with the rendering of the consulting
services provided hereunder; provided, however, that Consultant shall have no
obligation or liability with respect to any loss, cost, damage, or liability
arising from or attributable to the willful misconduct or gross negligence of
Bancshares, the Bank, their affiliates or their respective employees.

 

(b) Bancshares shall defend, indemnify and hold Consultant harmless from and
against any loss, cost, damage or liability for bodily injury to or death of any
person, or damage to or destruction of any property, arising from or in
connection with the acts or omissions of Bancshares, the Bank, their respective
employees pursuant to the terms of this Agreement or in any way connected with
the rendering of the consulting services provided hereunder; provided, however,
that Bancshares shall have no obligation or liability with respect to any loss,
cost, damage, or liability arising from or attributable to the willful
misconduct or gross negligence of Consultant, his agents or employees. The
provisions of this Section 8 shall survive the termination of this Agreement.

 

9. Trademarks/Trade Names. Consultant acknowledges Bancshares’ and Bank’s sole
ownership of all of the respective trademarks and trade names used by each
entity. In his capacity as a consultant hereunder, Consultant shall have no
authority to use trade names or trademarks, except as specifically authorized in
writing in advance by Bancshares through its Chief Executive Officer. Except as
may be necessary and appropriate for his actions as a director of the Bank and
Bancshares, Consultant shall have no authority to use Bancshares’ or Bank’s
trade names or trademarks on stationery, invoices, product literature,
brochures, business cards, advertising or in any other materials of Consultant.
Except as may be necessary and appropriate for his actions as a director of the
Bank and Bancshares, Consultant shall not use Bancshares’ or Bank’s trade name
or trademarks in any written communications with third parties without the prior
written consent of the Chief Executive Officer. Notwithstanding the foregoing,
the Consultant shall be permitted, without the prior consent of Bancshares, to
(i) include in any resume or other biographical information statements
reflecting his prior employment by, and services to, Bancshares and the Bank,
and (ii) identify Bancshares and the Bank as clients of the Consultant in any
advertising and promotional literature of the Consultant.

 

7



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by the laws of the State of
Texas, excluding its conflicts of law provisions.

 

11. Enforceability. Any invalidity, in whole or in part, of any provision of
this Agreement shall not affect the validity of any other of its provisions.

 

12. Enforcement of Agreement. If either party brings an action to enforce its
rights under this Agreement and prevails, it shall be entitled to recover its
costs and expenses, including court costs and reasonable attorneys’ fees, if
any, incurred in connection with such suit.

 

13. Sole Agreement. Except for such provisions of the Employment Agreement which
continue to be binding upon Consultant following the Employment Termination
Date, this Agreement represents the sole and entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements, negotiations and discussions between the parties hereto with
respect to the subject matters covered hereby.

 

14. Amendment to Agreement. Any amendment to this Agreement must be in writing
signed by duly authorized representatives of the parties hereto and stating the
intent of the parties to amend this Agreement.

 

15. Assignment. This Agreement, and his rights, duties and obligations
hereunder, may not be assigned or otherwise transferred by the Consultant. The
Consultant shall not assign or subcontract, in whole or in part, its obligations
under this Agreement to provide consulting services without Bancshares’ prior
consent. No such approval shall relieve the Consultant from any of his
obligations or liabilities under this Agreement.

 

16. Notice. All notices, requests, demands and other communications required or
permitted under this Agreement shall be deemed to have been duly given and made
if in writing and served either by personal delivery or mail, postage prepaid,
registered or certified mail, return receipt requested, in the U.S. mail to the
party for whom it is intended or one business day after having been dispatched
by an overnight courier service bearing the address set forth in this Agreement
with respect to Bancshares and with respect to Consultant, such address as may
be designated in writing by the Consultant:

 

If to Bancshares:

   Sterling Bancshares, Inc.      2550 North Loop West, Suite 600      Houston,
Texas 77092      Attn: President and Chief Executive Officer

 

17. Bancshares’ Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, Bancshares and its successors and assigns and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of Bancshares’ assets and business.

 

18. Counterparts to Agreement. This Agreement may be executed in counterparts,
all of which, when taken together, shall constitute one agreement, with the same
force and effect as if all signatures had been entered on one document.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 9th
day of June, 2004, to be effective as of the Effective Date.

 

STERLING BANCSHARES, INC.

a Texas corporation

     

GEORGE MARTINEZ

By:   /s/    J. Downey Bridgwater       /s/    George Martinez    

J. Downey Bridgwater

President and Chief Executive Officer

           

 

9